Order entered July 15, 2013




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00066-CR

                         JAMES BENNETT RUCKER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law
                                 Rockwall County, Texas
                            Trial Court Cause No. CR10-1011

                                         ORDER
        The Court GRANTS appellant’s June 24, 2013 motion to withdraw appellant’s motion to

abate the appeal and motion to extend the time to file appellant’s brief. Appellant’s June19,

2013 motion to abate the appeal is withdrawn. M. Michael Mowla is substituted for Patrick K.

Short as appellant’s lead counsel of record. We DIRECT the Clerk to send all correspondence

to M. Michael Mowla, 603 N. Cedar Ridge, Suite 100, Duncanville, Texas 75116; telephone:

(972) 282-2600; facsimile: (972) 692-6636.

        The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the date of

this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE